Case: 1:18-cv-05369 Document #: 190 Filed: 09/14/20 Page 1 of 1 PageID #:4334

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Ubiquiti Networks, Inc.
                                        Plaintiff,
v.                                                         Case No.: 1:18−cv−05369
                                                           Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, September 14, 2020:


         MINUTE entry before the Honorable Gary Feinerman:Given the ongoing
settlement discussions, the status hearing set for 9/16/2020 [185] is stricken and re−set for
10/15/2020 at 9:15 a.m. Attorneys/Parties should appear for the hearing by calling the
Toll−Free Number: (877) 336−1828, Access Code: 4082461. Members of the public and
media will be able to call in to listen to this hearing (use toll free number). Please, please
be sure to keep your phone on mute when you are not speaking. Persons granted remote
access to proceedings are reminded of the general prohibition against photographing,
recording, and rebroadcasting of court proceedings. Violation of these prohibitions may
result in sanctions, including removal of court issued media credentials, restricted entry to
future hearings, denial of entry to future hearings, or any other sanctions deemed
necessary by the Court. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
